Field, C. J.
This is an action against an indorser on a promissory note, made “ payable at any bank in Boston.” The note was duly presented for payment at the office of the Massachusetts Loan and Trust Company in Boston, and was duly protested by a notary public for non-payment. The question is whether the Massachusetts Loan and Trust Company is a bank, as that word is used in the promissory note.
The meaning of the word “ bank ” has been considered in Way v. Butterworth, 106 Mass. 75; S. C. 108 Mass. 509. The Massachusetts Loan and Trust Company is a corporation, but it is not a national bank, and not a State bank within the meaning of Pub. Sts. c. 118. It was incorporated by St. 1870, c. 323, under the name of the Northampton Loan and Trust Company, and by St. 1875, c. 16, was allowed to change its name to that of the Massachusetts Loan and Trust Company, and to have its location in Boston. See St. 1881, c. 95; St. 1888, c. 413. We assume that it has the power to discount commercial paper, and *385to perform many other acts which banks of issue and deposit usually perform. But our statutes make a distinction between trust companies organized under our laws, and banks, and we are not aware that such trust companies are commonly called banks, or that there is any well established custom to present promissory notes and bills of exchange payable at a bank to such trust companies for payment. The present case discloses no evidence of any such custom. We are of opinion that the ruling was right. Exceptions overruled.